Case 3:20-cv-01434-RDM Document17 Filed 01/15/21 Page 1 of 6

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD MILES,
Plaintiff :
V. : 3:20-CV-1434
: (JUDGE MARIANI)
JEFFREY A. SMITH, et al., :
Defendants
MEMORANDUM OPINION

 

On August 13, 2020, Plaintiff Donald Miles, proceeding pro se, filed a Complaint
against Lackawanna County Court of Common Pleas Judge Jeffrey A. Smith, Lackawanna
Deputy District Attorney Brian Gallagher, and John and Jane Doe. (Doc. 1). Plaintiff's
Complaint alleges one count of “First and Fourteenth amendment compelled expression”
(id. at 7-9). Plaintiff attached the following documents to his Complaint: (1) Affidavit of
Probable Cause, signed by Detective Harold Zech or Detective John Munley (Ex. A); (2)
Amended Information in Commonwealth of Pennsylvania v. William A. Jordan, filed in the
Court of Common Pleas of Lackawanna County, Criminal Action No. 18 CR 77, on April 16,
2018 (Ex. N4); (3) Amended Information in Commonwealth of Pennsylvania v. William A.
Jordan, filed in the Court of Common Pleas of Lackawanna County, Criminal Action No. 18
CR 77, on May 1, 2018 (Ex. N5); (4) Information in Commonwealth of Pennsylvania v.
Donald Miles, filed in the Court of Common Pleas of Lackawanna County, Criminal Action

No. 18 CR 78, on February 13, 2018 (Ex. N1); (65) Amended Information in Commonwealth
Case 3:20-cv-01434-RDM Document17 Filed 01/15/21 Page 2 of 6

of Pennsylvania v. Donald Miles, filed in the Court of Common Pleas of Lackawanna
County, Criminal Action No. 18 CR 78, on April 30, 2018 (Ex. N2); (6) Information in
Commonwealth of Pennsylvania v. William A. Jordan, filed in the Court of Common Pleas of
Lackawanna County, Criminal Action No. 18 CR 77, on February 13, 2018 (Ex. N3); (7)
Affidavit of Probable Cause, signed by signed by Detective Harold Zech or Detective John
Munley as well as a Magisterial District Judge on December 13, 2017 (Ex. A); and (8) a
Criminal Complaint, dated December 13, 2017, charging William Jordan with 5 controlled
substance offenses (Ex. A‘).

On December 11, 2020, Magistrate Judge Saporito issued a Report and
Recommendation (“R&R”) (Doc. 15) recommending that Plaintiff's Complaint be dismissed
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and 28 U.S.C. § 1915A(b)(1) and setting forth a
number of bases for this recommendation. Plaintiff thereafter filed Objections thereto. (Doc.
16; Doc. 16-1).’

Upon de novo review of Magistrate Judge Saporito’s R&R (Doc. 15), Plaintiff's
Objections thereto (Doc. 16, 16-1), and all relevant filings, the Court will overrule the
Objections and adopt the pending R&R.

A District Court may “designate a magistrate judge to conduct hearings, including

evidentiary hearings, and to submit to a judge of the court proposed findings of fact and

 

' The record reflects that Plaintiff filed two set of Objections, each docketed within Document 16
(see Doc. 16, at 1-7; Doc. 16-1, at 1-3), both of which this Court has reviewed.

2
Case 3:20-cv-01434-RDM Document17 Filed 01/15/21 Page 3 of 6

recommendations for the disposition” of certain matters pending before the Court. 28 U.S.C.
§ 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate Judge's
Report and Recommendation, the District Court “shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which objection
is made.” Id. at § 636(b)(1)(C); see also, Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011);
M.D. Pa. Local Rule 72.3.

Here, in response to the pending R&R, Plaintiff first asserts that he is not bringing a
First Amendment claim for retaliation, but rather for “violation of the freedom of speech
clause by the 1st amend. U.S. Const.” (Doc. 16, at 1-3; see also, Doc. 16-1, at 1). A review
of his Complaint belies this assertion. Plaintiffs Complaint titles his claim as one for “First
and Fourteenth Amendment compelled expression”. (Doc. 1, at 7). However, in support of
this claim, the Complaint alleges that although he has refused “to be titled by Judge Smith
and attorney Gallagher as their material witness and confidential informant” and has
"refused to recite and state the criminal accusations made up by Judge Smith and attorney
Gallagher’, “they are still prosecuting” him and another individual. (Doc. 1 at 4) (emphasis
added). Plaintiff further asserts that the defendants are “unlawfully holding” him “for
refusing to carry their title and refusing to labor for Judge Smith and attorney Gallagher as
their material witness and confidential informant.” (/d.)(see also, id. (asserting that

Defendants are prosecuting him and seeking to “try, convict, and sentence’ him “[flor
Case 3:20-cv-01434-RDM Document17 Filed 01/15/21 Page 4 of 6

refusing to carry their title of material witness and confidential informant.”); id. at 8-9
(repeating same allegations)).

Next, as noted supra, the documents attached to Plaintiffs Complaint (see Doc. 1-1)
and referenced throughout the Complaint and Objections as containing the statements
which Plaintiff asserts the defendants are attempting to make him speak to, consist of
criminal Informations against Donald Miles and William Jordan, an affidavit of probable
cause, and a criminal complaint against William Jordan. Thus, despite Plaintiff's repeated
references to the First Amendment, to the extent that Plaintiff is asserting that he is being
asked/compelled to testify with respect to the allegations contained in those documents, this
implicates a Fifth Amendment right. Although Plaintiffs Complaint and Objections are often
difficult to fully understand, the factual assertions set forth in the Complaint and both set of
Objections could be construed as asserting that Plaintiff Miles is being, or expects to be,
compelled to testify against himself. That is a matter that must properly be raised in state
court in the proceeding in which Miles is being criminally prosecuted since, under the Fifth
Amendment, “no person. . . shall be compelled in any criminal case to be a witness against
himself.”

Upon review of the Complaint, the Court also finds that this action is subject to

abstention in accordance with Younger v. Harris, 401 U.S. 37 (1971). The Third Circuit “has

 

2 By making this statement, this Court does not intrude into the state court criminal proceedings of
Miles, and the Court's reference to Miles and the Fifth Amendment (and Fourteenth Amendment) is solely
to inform Miles of his right against self-incrimination.

4
Case 3:20-cv-01434-RDM Document17 Filed 01/15/21 Page 5 of 6

set out a three-prong test to determine whether courts should abstain from addressing the
merits of a federal action in the face of ongoing state criminal litigation. Abstention under
Younger is appropriate only where: (1) there are ongoing state proceedings that are judicial
in nature; (2) the state proceedings implicate important state interests; and (3) the state
proceedings afford an adequate opportunity to raise the federal claims.” Lui v. Comm'n,
Adult Ent., De, 369 F.3d 319, 326 (3d Cir. 2004). Here, Plaintiffs Complaint (and Objections
to the R&R) are directed at the actions of state actors in a pending criminal proceeding.
This proceeding implicates important state interests - namely the state’s interest in
enforcing its laws and in prosecuting individuals who engage in offenses involving illegal
controlled substances. Cf., e.g., Howard v. Sec’y Pa. Dep't of Transp., 661 F.App’x 216,
220 (3d Cir. 2016)(finding Younger abstention appropriate where “Pennsylvania has an
important interest in prosecuting individuals who drive under the influence of alcohol

or drugs. ..”). Further, the ongoing state court criminal action provides Plaintiff an adequate
opportunity to raise his Constitutional claims. Thus, under Younger, the pendency of these
criminal proceedings require this Court’s abstention.

Finally, even if this Court were not to find Younger abstention to be appropriate here,
the Court agrees with the Magistrate Judge’s analysis and conclusion that both defendants
are entitled to immunity. As explained by the Magistrate Judge, all of Plaintiff's allegations
against Defendant Smith “exclusively concern judicial acts taken by Judge Smith in his role

as presiding judge”. (Doc. 15, at 12). In addition, Plaintiff has not set forth any well-pled
Case 3:20-cv-01434-RDM Document17 Filed 01/15/21 Page 6 of 6

factual allegations against Defendant Gallagher which would deprive defendant of the
protections of absolute prosecutorial immunity afforded to the prosecutor in the state court
criminal action. (Doc. 15, at 14).

For the above-discussed reasons, the Court will adopt the pending R&R and dismiss

Plaintiff Miles’ case.°

 

 

Robert D: Mariani
United States District Judge

 

3 The Court will adopt the entire R&R for the reasons set forth therein, as well as the reasons set
forth in this memorandum opinion, with the exception of the Magistrate Judge's reliance on Heck v.
Humphrey and the “favorable termination rule” in support of his recommendation of dismissal (see Doc. 15,
at 9-11). Here, the state criminal proceeding against Miles, which is also the subject of this federal civil
action, has not yet been completed and Miles has not been convicted of any crimes in that criminal case.
Thus, Heck is inapplicable to the present action. See e.g. Dique v. N.J. State Police, 603 F.3d 181, 187 (3d
Cir. 2010) (explaining that the Supreme Court in Wallace v. Kato, 549 U.S. 384 (2007) “clarified that the

Heck bar is applicable only when, at the time the § 1983 suit would normally accrue, there is an existing
criminal conviction.”)(emphasis in original).
